DETAILED ACTION
Amendment filed on 08/03/2022 has been entered.
Claims 1-24 are presented for examination.


Response to Arguments
Applicant’s arguments,  filed 08/03/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cox et al. Pub. U.S. 2018/0254079.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (Pub. U.S. 2018/0254079).
[AltContent: rect]	Regarding claims 1, 8, Cox et al. disclose an apparatus (Figure 1) comprising:
	a memory die (Figure 1, 122); 
	a plurality of connectors  ([0035]) adjacent to or within the memory die ([0037]); 
	a first plurality of output terminals coupled to the memory die and configured to output a first set of bits of a data burst from the memory die ([0037]); and 
	a second plurality of output terminals ([0038-0039]) coupled to the memory die and configured to output a second set of bits of the data burst from the plurality of connectors (Figure 2A, [0040-0044], Figure 4, 442,446).  
	Regarding claim 2, Cox et al. disclose wherein the memory die comprises an IO circuit ([0027],[0044]) coupled to the plurality of connectors, the first plurality of output terminals, and the second plurality of output terminals, wherein the IO circuit is configured to provide the first set of bits to the first plurality of output terminals and the second set of bits to the second plurality of output terminals ([0035],[0037-0038]).  
	Regarding claim 3, Cox et al. disclose wherein the plurality of connectors comprise wire bonds ([0035]).  
	Regarding claim 4, Cox et al. disclose wherein the plurality of connectors are further coupled to a second memory die and configured to receive the second set of bits from the second memory die (Figure 1,[0038]).  
	Regarding claims 5, 9, Cox et al. disclose  wherein the second set of bits from the second memory die is provided in parallel to the plurality of connectors (Figure 1,[0083],0085],[0101]).  
	Regarding claim 6,Cox et al. disclose, wherein the second set of bits from the second memory die is provided serially to the plurality of connectors ([0102],[0127]).  
	Regarding claim 7, Cox et al. disclose wherein the memory die is configured to receive command and address signals from a host and to relay the command and address signals to the second memory die (Figures 1, 9).
[AltContent: rect]	Regarding claim 10, Cox et al. disclose further comprising a plurality of connectors coupled to the first die and the second die configured to provide the second plurality of bits from the second die to the first die (Figure 4E).  
	Regarding claim 11, Cox et al. disclose further comprising: a third die; and a fourth die (Figure 5, 510) ; wherein the first die further comprises a third plurality of output terminals and a fourth plurality of output terminals; wherein the third die is configured to provide a third plurality of bits of the data burst to the third plurality of output terminals and the fourth die is configured to provide a fourth plurality of bits of the data burst to the fourth plurality of output terminals (Figure 5, 552,554,[0071-0074]).  
	Regarding claim 12, Cox et al. disclose wherein the second data, the third data, and the fourth data are received concurrently by the first die ([0013],[0119]).  
	Regarding claim 13, Cox et al. disclose wherein the first die is configured to receive commands from an external component and provide at least some of the commands to the second die (Figure 1).  
	Regarding claim 14, Cox et al. disclose wherein the second plurality of bits is provided from the second die responsive to receiving a command from the first die ([0103]).  
	Regarding claim 15, Cox et al. disclose wherein the external component comprises a memory controller (Figure 9,920).  
	Regarding claim 16, Cox et al. disclose wherein a circuit layout of the first die is identical to a circuit layout of the second die (Figures 4).  
	Regarding claim 17, Cox et al. disclose  wherein the output terminals are configured to be coupled to a component external to the memory device (Figure 3B).  
	Regarding claim 18, Cox et al. disclose  receiving a read command at a first die; providing, the read command from the first die to a second die; responsive to the read command: providing first data on a first plurality of output terminals of the first die; and providing second data from the second die on a second plurality of output terminals of the first die ([0036],[0038]).  
	Regarding claim 19, Cox et al. disclose wherein the first data and the second data are retrieved from the first die and the second die at a same time ([0071]).  
	Regarding claim 20, Cox et al. disclose wherein providing the first data and providing the second data are performed at a same time ([0071]).  
	Regarding claim 21, Cox et al. disclose wherein the first data and the second data are data of a data burst ([0045]).  
	Regarding claim 22, Cox et al. disclose wherein the second data is provided from the second die to the second plurality of output terminals, at least in part, by through-silicon vias (Figure 3A).  
	Regarding claim 23, Cox et al. disclose  wherein the read command is received from a host (Figure 1, 110).  
	Regarding claim 24, Cox et al. disclose wherein the second data is provided as serialized data ([0102]).
   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827